DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-20 in the reply filed on June 24, 2021 is acknowledged.

Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fontana (US-6145780). Regarding Claim 1, Fontana discloses  method of installing a coil 15 of cable in a bag 11 (a bag with rigid sides), comprising the steps of: placing a coil 15 of cable on a first hub (29 of flange 32 in step 2 of Figure 6) of a first flange 32 of the cable reel; placing a second flange 30 of the cable reel, that is separable from the first flange, opposite from the first flange to hold the coil of cable on the first hub of the first flange (see steps 2-4 of Figure 6); positioning the first flange on or next to a first support frame (19,23 supporting 32) received in the bag; and placing the second flange on or next to a second support  frame (19,23 supporting 30) received in the bag, wherein the second support frame is positioned in the bag such that the first flange, the coil of cable and the second flange are located between the first support frame and the second support frame (see Figure 1) (Figures 1-6).

Regarding Claim 2, Fontana discloses the step of engaging the first and second flanges after placing the second flange opposite from the first flange, thereby holding the coil of cable between the first and second flanges (see steps 2-4 of Figure 6) (Figures 1-6).

Regarding Claim 7, Fontana discloses the steps of rotatably coupling the first flange and the first frame and rotatably coupling the second flange and the second frame (inherent in order to dispense cable out of the bag from the reel) (Figures 1-6).

Regarding Claim 8, Fontana discloses the first hub of the first flange is an elongated wall (29 of 32) (Figures 1-6).

Regarding Claim 9, Fontana discloses a method of installing a coil 15 of cable in a bag 11 (a bag with rigid sides), comprising the steps of: placing a coil 15 of cable on a first hub (29 of 32) of a first 

Regarding Claim 11, Fontana discloses the step of placing the second flange of the cable reel opposite from the first flange to hold the coil of cable on the first hub of the first flange includes engaging a second hub (29 of 30) of the second flange with the first hub (see steps 2-4 of Figure 6) (Figures 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780). Regarding Claims 5-6, 10, and 12, Fontana discloses the method of claims 2, 9, and 11, as respectively advanced above but does not expressly disclose the step of disengaging or separating the first flange from the second flange after opening the bag.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disengage or separate the first flange from the second flange after opening the bag in the normal and expected operation of the device of Fontana to replace an empty coil with a new coil or change the coil to a different type of cable.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontana (US-6145780) in view of Liao (US-5524850). Regarding Claim 3, Fontana discloses the method of claim 2, as advanced above, but does not expressly disclose the step of engaging the first and second flanges includes snapping the first and second flanges together.
However, Liao teaches a reel 13 comprising first 20 and second 30 flanges formed by engaging the first and second flanges together by snapping (see Figures 5-6; Column 2, Lines 53-55) (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nut and bolt connection of Fontana with the snap connection of Liao to be able to assemble the reel quicker.

Regarding Claim 4, Fontana discloses the step of engaging the first and second flanges includes engaging a second hub (29 of 30) of the second flange with the first hub of the first flange (see steps 2-4 of Figure 6) (Figures 1-6).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2, 4, 9, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,589,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower in scope than the instant claims, the patent claims contain of the limitations of the instant claims with some additional limitations, and despite the additional limitations read on the instant claims. Therefore, the patent claims render the instant claims unpatentable under obvious type double patenting.

Claims 1-2, 4-5, 9-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,988,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower in scope than the instant claims, the patent claims contain of the limitations of the instant claims with some additional limitations, and despite the additional limitations read on the instant claims. Therefore, the patent claims render the instant claims unpatentable under obvious type double patenting.

Claims 1-2, 5-8, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,994,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower in scope than the instant claims, the patent claims contain of the limitations of the instant claims with some additional limitations, and despite the additional limitations read on the instant claims. Therefore, the patent claims render the instant claims unpatentable under obvious type double patenting.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619